(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

    UNITED STATES v. JICARILLA APACHE NATION

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE FEDERAL CIRCUIT

       No. 10–382.      Argued April 20, 2011—Decided June 13, 2011
Respondent Jicarilla Apache Nation’s (Tribe) reservation contains
  natural resources that are developed pursuant to statutes adminis
  tered by the Interior Department. Proceeds from these resources are
  held by the United States in trust for the Tribe. The Tribe filed a
  breach-of-trust action in the Court of Federal Claims (CFC), seeking
  monetary damages for the Government’s alleged mismanagement of
  the Tribe’s trust funds in violation of 25 U. S. C. §§161–162a and
  other laws. During discovery, the Tribe moved to compel production
  of certain documents. The Government agreed to release some of the
  documents, but asserted that others were protected by, inter alia, the
  attorney-client privilege. The CFC granted the motion in part, hold
  ing that departmental communications relating to the management
  of trust funds fall within a “fiduciary exception” to the attorney-client
  privilege. Under that exception, which courts have applied to com
  mon-law trusts, a trustee who obtains legal advice related to trust
  administration is precluded from asserting the attorney-client privi
  lege against trust beneficiaries.
     Denying the Government’s petition for a writ of mandamus direct
  ing the CFC to vacate its production order, the Federal Circuit
  agreed with the CFC that the trust relationship between the United
  States and the Indian tribes is sufficiently similar to a private trust
  to justify applying the fiduciary exception. The appeals court held
  that the United States cannot deny a tribe’s request to discover com
  munications between the Government and its attorneys based on the
  attorney-client privilege when those communications concern man
  agement of an Indian trust and the Government has not claimed that
  it or its attorneys considered a specific competing interest in those
  communications.
2        UNITED STATES v. JICARILLA APACHE NATION

                                Syllabus

Held: The fiduciary exception to the attorney-client privilege does not
 apply to the general trust relationship between the United States
 and the Indian tribes. Pp. 5–24.
    (a) The Court considers the bounds of the fiduciary exception and
 the nature of the Indian trust relationship. Pp. 5–14.
      (1) Under English common law, when a trustee obtained legal
 advice to guide his trust administration and not for his own defense
 in litigation, the beneficiaries were entitled to the production of
 documents related to that advice on the rationale that the advice was
 sought for their benefit and obtained at their expense in that trust
 funds were used to pay the attorney. In the leading American case,
 Riggs Nat. Bank of Washington, D. C. v. Zimmer, 355 A. 2d 709, the
 Delaware Chancery Court applied the fiduciary exception to hold that
 trust beneficiaries could compel trustees to produce a legal memo
 randum related to the trust’s administration because: (1) the trustees
 had obtained the legal advice as “mere representative[s]” of the bene
 ficiaries, who were the “real clients” of the attorney, id., at 711–712,
 and (2) the fiduciary duty to furnish trust-related information to the
 beneficiaries outweighed the trustees’ interest in the attorney-client
 privilege, id., at 714. The Federal Courts of Appeals apply the fiduci
 ary exception based on the same two criteria. Pp. 6–9.
      (2) The Federal Circuit analogized the Government to a private
 trustee. While the United States’ responsibilities with respect to the
 management of tribal funds bear some resemblance to those of a pri
 vate trustee, this analogy cannot be taken too far. The Government’s
 trust obligations to the tribes are established and governed by stat
 ute, not the common law, see, e.g., United States v. Navajo Nation,
 537 U. S. 488, 506 (Navajo I), and in fulfilling its statutory duties,
 the Government acts not as a private trustee, but pursuant to its
 sovereign interest in the execution of federal law, see, e.g., Heckman
 v. United States, 224 U. S. 413, 437. Once federal law imposes fidu
 ciary obligations on the Government, the common law “could play a
 role,” United States v. Navajo Nation, 556 U. S. ___, ___ (Navajo II);
 e.g., to inform the interpretation of statutes, see United States v.
 White Mountain Apache Tribe, 537 U. S. 465, 475–476. But the ap
 plicable statutes and regulations control. When “the Tribe cannot
 identify a specific, applicable, trust-creating statute or regulation
 that the Government violated . . . neither the Government’s ‘control’
 over [Indian assets] nor common-law trust principles matter.” Na
 vajo II, supra, at ___. Pp. 9–14.
    (b) The two criteria justifying the fiduciary exception are absent in
 the trust relationship between the United States and Indian tribes.
 Pp. 14–23.
      (1) In cases applying the fiduciary exception, courts identify the
                   Cite as: 564 U. S. ____ (2011)                      3

                              Syllabus

“real client” based on whether the advice was bought by the trust
corpus, whether the trustee had reason to seek advice in a personal
rather than a fiduciary capacity, and whether the advice could have
been intended for any purpose other than to benefit the trust. Riggs,
355 A. 2d, at 711–712. Applying these factors, the Court concludes
that the United States does not obtain legal advice as a “mere repre
sentative” of the Tribe; nor is the Tribe the “real client” for whom
that advice is intended. See id., at 711. Here, the Government at
torneys are paid out of congressional appropriations at no cost to the
Tribe. The Government also seeks legal advice in its sovereign capac
ity rather than as a conventional fiduciary of the Tribe. Because its
sovereign interest is distinct from the beneficiaries’ private interests,
the Government seeks legal advice in a personal, not a fiduciary, ca
pacity. Moreover, the Government has too many competing legal
concerns to allow a case-by-case inquiry into each communication’s
purpose. In addition to its duty to the Tribe, the Government may
need to comply with other statutory duties, such as environmental
and conservation obligations. It may also face conflicting duties to
different tribes or individual Indians. It may seek the advice of coun
sel for guidance in balancing these competing interests or to help de
termine whether there are conflicting interests at all. For the attor
ney-client privilege to be effective, it must be predictable. See, e.g.,
Jaffee v. Redmond, 518 U. S. 1, 18. The Government will not always
be able to predict what considerations qualify as competing interests,
especially before receiving counsel’s advice. If the Government were
required to identify the specific interests it considered in each com
munication, its ability to receive confidential legal advice would be
substantially compromised. See Upjohn Co. v. United States, 449
U. S. 383, 393. Pp. 15–20.
     (2) The Federal Circuit also decided that the fiduciary exception
properly applied here because of the fiduciary’s duty to disclose all
trust-management-related information to the beneficiary. The Gov
ernment, however, does not have the same common-law disclosure
obligations as a private trustee. In this case, 25 U. S. C. §162a(d) de
lineates the Government’s “trust responsibilities.” It identifies the
Interior Secretary’s obligation to supply tribal account holders “with
periodic statements of their account performance” and to make
“available on a daily basis” their account balances, §162a(d)(5). The
Secretary has complied with these requirements in regulations man
dating that each tribe be provided with a detailed quarterly state
ment of performance. 25 CFR pt. 115.8. The common law of trusts
does not override these specific trust-creating statutes and regula
tions. A statutory clause labeling the enumerated trust responsibili
ties as nonexhaustive, see §162a(d), cannot be read to include a gen
4          UNITED STATES v. JICARILLA APACHE NATION

                                 Syllabus

    eral common-law duty to disclose all information related to the ad
    ministration of Indian trusts, since that would vitiate Congress’
    specification of narrowly defined disclosure obligations, see, e.g.,
    Mackey v. Lanier Collection Riggs Agency & Service, Inc., 486 U. S.
    825, 837. By law and regulation, moreover, the documents at issue
    are classed “the property of the United States” while other records
    are “the property of the tribe.” 25 CFR §115.1000. This Court con
    siders ownership of records to be a significant factor in deciding who
    “ought to have access to the document,” Riggs, supra, at 712. Here,
    that privilege belongs to the United States. Pp. 20–23.
590 F. 3d 1305, reversed and remanded.

  ALITO, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and SCALIA, KENNEDY, and THOMAS, JJ., joined. GINSBURG, J., filed an
opinion concurring in the judgment, in which BREYER, J., joined. SO-
TOMAYOR, J., filed a dissenting opinion. KAGAN, J., took no part in the
consideration or decision of the case.
                        Cite as: 564 U. S. ____ (2011)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 10–382
                                   _________________


     UNITED STATES, PETITIONER v. JICARILLA 

                APACHE NATION 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FEDERAL CIRCUIT

                                 [June 13, 2011] 


   JUSTICE ALITO delivered the opinion of the Court.
   The attorney-client privilege ranks among the oldest
and most established evidentiary privileges known to our
law. The common law, however, has recognized an excep
tion to the privilege when a trustee obtains legal advice
related to the exercise of fiduciary duties. In such cases,
courts have held, the trustee cannot withhold attorney
client communications from the beneficiary of the trust.
   In this case, we consider whether the fiduciary exception
applies to the general trust relationship between the
United States and the Indian tribes. We hold that it does
not. Although the Government’s responsibilities with re
spect to the management of funds belonging to Indian
tribes bear some resemblance to those of a private trustee,
this analogy cannot be taken too far. The trust obligations
of the United States to the Indian tribes are established
and governed by statute rather than the common law, and
in fulfilling its statutory duties, the Government acts not
as a private trustee but pursuant to its sovereign interest
in the execution of federal law. The reasons for the fiduci
ary exception—that the trustee has no independent inter
2      UNITED STATES v. JICARILLA APACHE NATION

                     Opinion of the Court

est in trust administration, and that the trustee is subject
to a general common-law duty of disclosure—do not apply
in this context.
                               I
   The Jicarilla Apache Nation (Tribe) occupies a 900,000
acre reservation in northern New Mexico that was estab
lished by Executive Order in 1887. The land contains
timber, gravel, and oil and gas reserves, which are devel
oped pursuant to statutes administered by the Depart
ment of the Interior. Proceeds derived from these natural
resources are held by the United States in trust for the
Tribe pursuant to the American Indian Trust Fund Man
agement Reform Act of 1994, 108 Stat. 4239, and other
statutes.
   In 2002, the Tribe commenced a breach-of-trust action
against the United States in the Court of Federal Claims
(CFC). The Tribe sued under the Tucker Act, 28 U. S. C.
§1491 (2006 ed. and Supp. III), and the Indian Tucker Act,
§1505, which vest the CFC with jurisdiction over claims
against the Government that are founded on the Constitu
tion, laws, treaties, or contracts of the United States. The
complaint seeks monetary damages for the Government’s
alleged mismanagement of funds held in trust for the
Tribe. The Tribe argues that the Government violated
various laws, including 25 U. S. C. §§161a and 162a, that
govern the management of funds held in trust for Indian
tribes. See 88 Fed. Cl. 1, 3 (2009).
   From December 2002 to June 2008, the Government
and the Tribe participated in alternative dispute resolu
tion in order to resolve the claim. During that time, the
Government turned over thousands of documents but
withheld 226 potentially relevant documents as protected
by the attorney-client privilege, the attorney work-product
doctrine, or the deliberative-process privilege.
   In 2008, at the request of the Tribe, the case was re
                 Cite as: 564 U. S. ____ (2011)            3

                     Opinion of the Court

stored to the active litigation docket. The CFC divided the
case into phases for trial and set a discovery schedule.
The first phase, relevant here, concerns the Government’s
management of the Tribe’s trust accounts from 1972 to
1992. The Tribe alleges that during this period the Gov
ernment failed to invest its trust funds properly. Among
other things, the Tribe claims the Government failed to
maximize returns on its trust funds, invested too heavily
in short-term maturities, and failed to pool its trust
funds with other tribal trusts. During discovery, the Tribe
moved to compel the Government to produce the 226
withheld documents. In response, the Government agreed
to withdraw its claims of deliberative-process privilege
and, accordingly, to produce 71 of the documents. But the
Government continued to assert the attorney-client privi
lege and attorney work-product doctrine with respect to
the remaining 155 documents. The CFC reviewed those
documents in camera and classified them into five cate
gories: (1) requests for legal advice relating to trust ad
ministration sent by personnel at the Department of the
Interior to the Office of the Solicitor, which directs legal
affairs for the Department, (2) legal advice sent from the
Solicitor’s Office to personnel at the Interior and Treas-
ury Departments, (3) documents generated under con
tracts between Interior and an accounting firm, (4) Inte
rior documents concerning litigation with other tribes, and
(5) miscellaneous documents not falling into the other
categories.
  The CFC granted the Tribe’s motion to compel in part.
The CFC held that communications relating to the man
agement of trust funds fall within a “fiduciary exception”
to the attorney-client privilege. Under that exception,
which courts have applied in the context of common-law
trusts, a trustee who obtains legal advice related to the
execution of fiduciary obligations is precluded from assert
ing the attorney-client privilege against beneficiaries of
4           UNITED STATES v. JICARILLA APACHE NATION

                         Opinion of the Court

the trust. The CFC concluded that the trust relationship
between the United States and the Indian tribes is suffi
ciently analogous to a common-law trust relationship that
the exception should apply. Accordingly, the CFC held,
the United States may not shield from the Tribe commu
nications with attorneys relating to trust matters.
   The CFC ordered disclosure of almost all documents in
the first two categories because those documents “involve
matters regarding the administration of tribal trusts,
either directly or indirectly implicating the investments
that benefit Jicarilla” and contain “legal advice relating to
trust administration.” Id., at 14–15. The CFC allowed
the Government to withhold most of the documents in the
remaining categories as attorney work product,1 but the
court identified some individual documents that it deter
mined were also subject to the fiduciary exception. Id., at
18–19.
   The Government sought to prevent disclosure of the
documents by petitioning the Court of Appeals for the
Federal Circuit for a writ of mandamus directing the CFC
to vacate its production order. The Court of Appeals de
nied the petition because, in its view, the CFC correctly
applied the fiduciary exception. The court held that “the
United States cannot deny an Indian tribe’s request to
discover communications between the United States and
its attorneys based on the attorney-client privilege when
those communications concern management of an Indian
trust and the United States has not claimed that the
government or its attorneys considered a specific com
peting interest in those communications.” In re United
States, 590 F. 3d 1305, 1313 (CA Fed. 2009). In qualifying

——————
    1 The
        CFC held that there is no fiduciary exception to the work
product doctrine. 88 Fed. Cl. 1, 12 (2009). The Court of Appeals did not
address that issue, In re United States, 590 F. 3d 1305, 1313 (CA Fed.
2009), and it is not before us.
                     Cite as: 564 U. S. ____ (2011)                     5

                          Opinion of the Court

its holding, the court recognized that sometimes the Gov
ernment may have other statutory obligations that clash
with its fiduciary duties to the Indian tribes. But because
the Government had not alleged that the legal advice in
this case related to such conflicting interests, the court
reserved judgment on how the fiduciary exception might
apply in that situation. The court rejected the Govern
ment’s argument that, because its duties to the Indian
tribes were governed by statute rather than the common
law, it had no general duty of disclosure that would over
ride the attorney-client privilege. The court also disagreed
with the Government’s contention that a case-by-case
approach made the attorney-client privilege too unpredict
able and would impair the Government’s ability to obtain
confidential legal advice.
   We granted certiorari, 562 U. S. ___ (2011),2 and now
reverse and remand for further proceedings.
                              II
   The Federal Rules of Evidence provide that evidentiary
privileges “shall be governed by the principles of the com
mon law . . . in the light of reason and experience.” Fed.
Rule Evid. 501. The attorney-client privilege “is the oldest
of the privileges for confidential communications known to
the common law.” Upjohn Co. v. United States, 449 U. S.
383, 389 (1981) (citing 8 J. Wigmore, Evidence §2290 (J.
McNaughton rev. 1961)). Its aim is “to encourage full and
frank communication between attorneys and their clients
and thereby promote broader public interests in the obser
——————
  2 After the Federal Circuit denied the Government’s mandamus peti
tion, the Government produced the documents under a protective order
that prevents disclosure to third parties until the case is resolved by
this Court. App. to Pet. for Cert. 93a–97a. The Government’s compli
ance with the production order does not affect our review. Our decision
may still provide effective relief by preventing further disclosure and by
excluding the evidence from trial. See Mohawk Industries, Inc. v.
Carpenter, 558 U. S. ___, ___ (2009) (slip op., at 8).
6      UNITED STATES v. JICARILLA APACHE NATION

                     Opinion of the Court

vance of law and administration of justice.” 449 U. S., at
389; Hunt v. Blackburn, 128 U. S. 464, 470 (1888).
   The objectives of the attorney-client privilege apply to
governmental clients. “The privilege aids government en
tities and employees in obtaining legal advice founded on
a complete and accurate factual picture.” 1 Restatement
(Third) of the Law Governing Lawyers §74, Comment b,
pp. 573–574 (1998). Unless applicable law provides other
wise, the Government may invoke the attorney-client
privilege in civil litigation to protect confidential commu
nications between Government officials and Government
attorneys. Id., at 574 (“[G]overnmental agencies and
employees enjoy the same privilege as nongovernmental
counterparts”). The Tribe argues, however, that the
common law also recognizes a fiduciary exception to the
attorney-client privilege and that, by virtue of the trust
relationship between the Government and the Tribe,
documents that would otherwise be privileged must be
disclosed. As preliminary matters, we consider the bounds
of the fiduciary exception and the nature of the trust
relationship between the United States and the Indian
tribes.
                              A
  English courts first developed the fiduciary exception as
a principle of trust law in the 19th century. The rule was
that when a trustee obtained legal advice to guide the
administration of the trust, and not for the trustee’s own
defense in litigation, the beneficiaries were entitled to the
production of documents related to that advice. Wynne v.
Humberston, 27 Beav. 421, 423–424, 54 Eng. Rep. 165,
166 (1858); Talbot v. Marshfield 2 Dr. & Sm. 549, 550–
551, 62 Eng. Rep. 728, 729 (1865). The courts reasoned
that the normal attorney-client privilege did not apply in
this situation because the legal advice was sought for the
beneficiaries’ benefit and was obtained at the beneficiar
                      Cite as: 564 U. S. ____ (2011)                      7

                           Opinion of the Court

ies’ expense by using trust funds to pay the attorney’s fees.
Ibid.; Wynne, supra, at 423–424, 54 Eng. Rep., at 166.
  The fiduciary exception quickly became an established
feature of English common law, see, e.g., In re Mason, 22
Ch. D. 609 (1883), but it did not appear in this country
until the following century. American courts seem first
to have expressed skepticism. See In re Prudence-Bonds
Corp., 76 F. Supp. 643, 647 (EDNY 1948) (declining to
apply the fiduciary exception to the trustee of a bondhold
ing corporation because of the “important right of such a
corporate trustee . . . to seek legal advice and nevertheless
act in accordance with its own judgment”). By the 1970’s,
however, American courts began to adopt the English
common-law rule. See Garner v. Wolfinbarger, 430 F. 2d
1093, 1103–1104 (CA5 1970) (allowing shareholders, upon
a showing of “good cause,” to discover legal advice given to
corporate management).3
  The leading American case on the fiduciary exception is
Riggs Nat. Bank of Washington, D. C. v. Zimmer, 355 A. 2d
709 (Del. Ch. 1976). In that case, the beneficiaries of a
trust estate sought to compel the trustees to reimburse the
estate for alleged breaches of trust. The beneficiaries

——————
   3 Today, “[c]ourts differ on whether the [attorney-client] privilege is

available for communications between the trustee and counsel regard
ing the administration of the trust.” A. Newman, G. Bogert &
G. Bogert, Law of Trusts and Trustees §962, p. 68 (3d ed. 2010) (here
inafter Bogert). Some state courts have altogether rejected the notion
that the attorney-client privilege is subject to a fiduciary exception.
See, e.g., Huie v. DeShazo, 922 S. W. 2d 920, 924 (Tex. 1996) (“The
attorney-client privilege serves the same important purpose in the
trustee-attorney relationship as it does in other attorney-client rela
tionships”); Wells Fargo Bank v. Superior Ct., 22 Cal. 4th 201, 208–209,
990 P. 2d 591, 595 (2000) (“[T]he attorney for the trustee of a trust is
not, by virtue of this relationship, also the attorney for the beneficiaries
of the trust” (internal quotation marks omitted)). Neither party before
this Court disputes the existence of a common-law fiduciary exception,
however, so in deciding this case we assume such an exception exists.
8       UNITED STATES v. JICARILLA APACHE NATION

                      Opinion of the Court

moved to compel the trustees to produce a legal memoran
dum related to the administration of the trust that the
trustees withheld on the basis of attorney-client privilege.
The Delaware Chancery Court, observing that “American
case law is practically nonexistent on the duty of a trustee
in this context,” looked to the English cases. Id., at 712.
Applying the common-law fiduciary exception, the court
held that the memorandum was discoverable. It identified
two reasons for applying the exception.
   First, the court explained, the trustees had obtained the
legal advice as “mere representative[s]” of the beneficiar
ies because the trustees had a fiduciary obligation to act in
the beneficiaries’ interest when administering the trust.
Ibid. For that reason, the beneficiaries were the “real
clients” of the attorney who had advised the trustee on
trust-related matters, and therefore the attorney-client
privilege properly belonged to the beneficiaries rather
than the trustees. Id., at 711–712. The court based its
“real client” determination on several factors: (1) when the
advice was sought, no adversarial proceedings between the
trustees and beneficiaries had been pending, and therefore
there was no reason for the trustees to seek legal advice in
a personal rather than a fiduciary capacity; (2) the court
saw no indication that the memorandum was intended for
any purpose other than to benefit the trust; and (3) the
law firm had been paid out of trust assets. That the ad
vice was obtained at the beneficiaries’ expense was not
only a “significant factor” entitling the beneficiaries to see
the document but also “a strong indication of precisely
who the real clients were.” Id., at 712. The court distin
guished between “legal advice procured at the trustee’s
own expense and for his own protection,” which would
remain privileged, “and the situation where the trust itself
is assessed for obtaining opinions of counsel where inter
ests of the beneficiaries are presently at stake.” Ibid. In
the latter case, the fiduciary exception applied, and the
                  Cite as: 564 U. S. ____ (2011)            9

                      Opinion of the Court

trustees could not withhold those attorney-client commu
nications from the beneficiaries.
  Second, the court concluded that the trustees’ fiduciary
duty to furnish trust-related information to the benefi
ciaries outweighed their interest in the attorney-client
privilege. “The policy of preserving the full disclosure
necessary in the trustee-beneficiary relationship,” the court
explained, “is here ultimately more important than the
protection of the trustees’ confidence in the attorney for
the trust.” Id., at 714. Because more information helped
the beneficiaries to police the trustees’ management of the
trust, disclosure was, in the court’s judgment, “a weight
ier public policy than the preservation of confidential
attorney-client communications.” Ibid.
  The Federal Courts of Appeals apply the fiduciary ex
ception based on the same two criteria. See, e.g., In re
Long Island Lighting Co., 129 F. 3d 268, 272 (CA2 1997);
Wachtel v. Health Net, Inc., 482 F. 3d 225, 233–234 (CA3
2007); Solis v. Food Employers Labor Relations Assn.,
2011 U. S. App. LEXIS 9110, *12 (CA4, May 4, 2011);
Wildbur v. Arco Chemical Co., 974 F. 2d 631, 645 (CA5
1992); United States v. Evans, 796 F. 2d 264, 265–266
(CA9 1986) (per curiam). Not until the decision below had
a federal appellate court held the exception to apply to the
United States as trustee for the Indian tribes.
                               B
  In order to apply the fiduciary exception in this case, the
Court of Appeals analogized the Government to a private
trustee. 590 F. 3d, at 1313. We have applied that analogy
in limited contexts, see, e.g., United States v. Mitchell, 463
U. S. 206, 226 (1983) (Mitchell II), but that does not mean
the Government resembles a private trustee in every
respect. On the contrary, this Court has previously noted
that the relationship between the United States and the
Indian tribes is distinctive, “different from that existing
10       UNITED STATES v. JICARILLA APACHE NATION

                          Opinion of the Court

between individuals whether dealing at arm’s length, as
trustees and beneficiaries, or otherwise.” Klamath and
Moadoc Tribes v. United States, 296 U. S. 244, 254 (1935)
(emphasis added). “The general relationship between the
United States and the Indian tribes is not comparable to a
private trust relationship.” Cherokee Nation of Okla. v.
United States, 21 Cl. Ct. 565, 573 (1990) (emphasis added).
   The Government, of course, is not a private trustee.
Though the relevant statutes denominate the relationship
between the Government and the Indians a “trust,” see,
e.g., 25 U. S. C. §162a, that trust is defined and governed
by statutes rather than the common law. See United
States v. Navajo Nation, 537 U. S. 488, 506 (2003)
(Navajo I) (“[T]he analysis must train on specific rights
creating or duty-imposing statutory or regulatory pre
scriptions”). As we have recognized in prior cases, Con
gress may style its relations with the Indians a “trust”
without assuming all the fiduciary duties of a private
trustee, creating a trust relationship that is “limited” or
“bare” compared to a trust relationship between private
parties at common law. United States v. Mitchell, 445
U. S. 535, 542 (1980) (Mitchell I); Mitchell II, supra, at
224.4
   The difference between a private common-law trust and
the statutory Indian trust follows from the unique position
of the Government as sovereign. The distinction between
“public rights” against the Government and “private
——————
   4 “There are a number of widely varying relationships which more or

less closely resemble trusts, but which are not trusts, although the term
‘trust’ is sometimes used loosely to cover such relationships. It is
important to differentiate trusts from these other relationships, since
many of the rules applicable to trusts are not applicable to them.”
Restatement (Second) of Trusts §4, Introductory Note, p. 15 (1957)
(hereinafter Restatement 2d); see also Begay v. United States, 16 Cl. Ct.
107, 127, n. 17 (1987) (“[T]he provisions relating to private trustees and
fiduciaries, while useful as analogies, cannot be regarded as finally
dispositive in a government-Indian trustee-fiduciary relationship”).
                 Cite as: 564 U. S. ____ (2011)          11

                     Opinion of the Court

rights” between private parties is well established. The
Government consents to be liable to private parties “and
may yield this consent upon such terms and under such
restrictions as it may think just.” Murray’s Lessee v.
Hoboken Land & Improvement Co., 18 How. 272, 283
(1856). This creates an important distinction “between
cases of private right and those which arise between the
Government and persons subject to its authority in con
nection with the performance of the constitutional func
tions of the executive or legislative departments.” Crowell
v. Benson, 285 U. S. 22, 50 (1932).
   Throughout the history of the Indian trust relationship,
we have recognized that the organization and manage
ment of the trust is a sovereign function subject to the
plenary authority of Congress. See Merrion v. Jicarilla
Apache Tribe, 455 U. S. 130, 169, n. 18 (1982) (“The
United States retains plenary authority to divest the
tribes of any attributes of sovereignty”); United States v.
Wheeler, 435 U. S. 313, 319 (1978) (“Congress has plenary
authority to legislate for the Indian tribes in all matters,
including their form of government”); Winton v. Amos, 255
U. S. 373, 391 (1921) (“Congress has plenary authority
over the Indians and all their tribal relations, and full
power to legislate concerning their tribal property”); Lone
Wolf v. Hitchcock, 187 U. S. 553, 565 (1903) (“Plenary
authority over the tribal relations of the Indians has been
exercised by Congress from the beginning, and the power
has always been deemed a political one, not subject to be
controlled by the judicial department of the government”);
Cherokee Nation v. Hitchcock, 187 U. S. 294, 308 (1902)
(“The power existing in Congress to administer upon and
guard the tribal property, and the power being political
and administrative in its nature, the manner of its exer
cise is a question within the province of the legislative
branch to determine, and is not one for the courts”); see
also United States v. Candelaria, 271 U. S. 432, 439
12     UNITED STATES v. JICARILLA APACHE NATION

                     Opinion of the Court

(1926); Tiger v. Western Investment Co., 221 U. S. 286, 315
(1911).
  Because the Indian trust relationship represents an
exercise of that authority, we have explained that the
Government “has a real and direct interest” in the guardi
anship it exercises over the Indian tribes; “the interest is
one which is vested in it as a sovereign.” United States v.
Minnesota, 270 U. S. 181, 194 (1926). This is especially so
because the Government has often structured the trust
relationship to pursue its own policy goals. Thus, while
trust administration “relat[es] to the welfare of the Indi
ans, the maintenance of the limitations which Congress
has prescribed as a part of its plan of distribution is dis
tinctly an interest of the United States.” Heckman v.
United States, 224 U. S. 413, 437 (1912); see also Cande
laria, supra, at 443–444.
  In Heckman, the Government brought suit to cancel
certain conveyances of allotted lands by members of an
Indian tribe because the conveyances violated restrictions
on alienation imposed by Congress. This Court explained
that the Government brought suit as the representative of
the very Indian grantors whose conveyances it sought to
cancel, and those Indians were thereby bound by the
judgment. 224 U. S., at 445–446. But while it was for
mally acting as a trustee, the Government was in fact
asserting its own sovereign interest in the disposition of
Indian lands, and the Indians were precluded from inter
vening in the litigation to advance a position contrary to
that of the Government. Id., at 445. Such a result was
possible because the Government assumed a fiduciary role
over the Indians not as a common-law trustee but as the
governing authority enforcing statutory law.
  We do not question “the undisputed existence of a gen
eral trust relationship between the United States and the
Indian people.” Mitchell II, 463 U. S., at 225. The Gov
ernment, following “a humane and self imposed policy . . .
                 Cite as: 564 U. S. ____ (2011)           13

                     Opinion of the Court

has charged itself with moral obligations of the highest
responsibility and trust,” Seminole Nation v. United
States, 316 U. S. 286, 296–297 (1942), obligations “to the
fulfillment of which the national honor has been commit
ted,” Heckman, supra, at 437. Congress has expressed
this policy in a series of statutes that have defined and
redefined the trust relationship between the United States
and the Indian tribes. In some cases, Congress estab
lished only a limited trust relationship to serve a narrow
purpose. See Mitchell I, 445 U. S., at 544 (Congress in
tended the United States to hold land “ ‘in trust’ ” under
the General Allotment Act “simply because it wished to
prevent alienation of the land and to ensure that allottees
would be immune from state taxation”); Navajo I, 537
U. S., at 507–508 (Indian Mineral Leasing Act imposes no
“detailed fiduciary responsibilities” nor is the Government
“expressly invested with responsibility to secure ‘the needs
and best interests of the Indian owner’ ”).
   In other cases, we have found that particular “statutes
and regulations . . . clearly establish fiduciary obligations
of the Government” in some areas. Mitchell II, supra, at
226; see also United States v. White Mountain Apache
Tribe, 537 U. S. 465, 475 (2003). Once federal law imposes
such duties, the common law “could play a role.” United
States v. Navajo Nation, 556 U. S. ___, ___ (2009) (Navajo
II) (slip op., at 14). We have looked to common-law princi
ples to inform our interpretation of statutes and to deter
mine the scope of liability that Congress has imposed. See
White Mountain Apache Tribe, supra, at 475–476. But the
applicable statutes and regulations “establish [the] fiduci
ary relationship and define the contours of the United
States’ fiduciary responsibilities.” Mitchell II, supra, at
224. When “the Tribe cannot identify a specific, applica
ble, trust-creating statute or regulation that the Govern
ment violated, . . . neither the Government’s ‘control’ over
[Indian assets] nor common-law trust principles matter.”
14       UNITED STATES v. JICARILLA APACHE NATION

                          Opinion of the Court

Navajo II, supra, at ___ (slip op., at 14).5 The Government
assumes Indian trust responsibilities only to the extent it
expressly accepts those responsibilities by statute.6
   Over the years, we have described the federal relation
ship with the Indian tribes using various formulations.
The Indian tribes have been called “domestic dependent
nations,” Cherokee Nation v. Georgia, 5 Pet. 1, 17 (1831),
under the “tutelage” of the United States, Heckman, su
pra, at 444, and subject to “the exercise of the Govern
ment’s guardianship over . . . their affairs,” United States
v. Sandoval, 231 U. S. 28, 48 (1913). These concepts do
not necessarily correspond to a common-law trust rela
tionship. See, e.g., Restatement 2d, §7 (“A guardianship is
not a trust”). That is because Congress has chosen to
structure the Indian trust relationship in different ways.
We will apply common-law trust principles where Con
gress has indicated it is appropriate to do so. For that
reason, the Tribe must point to a right conferred by stat
ute or regulation in order to obtain otherwise privileged
information from the Government against its wishes.
                             III
  In this case, the Tribe’s claim arises from 25 U. S. C.
§§161–162a and the American Indian Trust Fund Man
agement Reform Act of 1994, §4001 et seq. These pro
visions define “the trust responsibilities of the United
States” with respect to tribal funds. §162a(d). The Court
of Appeals concluded that the trust relationship between
the United States and the Indian tribes, outlined in these
and other statutes, is “sufficiently similar to a private
trust to justify applying the fiduciary exception.” 590
——————
  5 Thus, the dissent’s reliance on the Government’s “managerial con

trol,” post, at 8 (opinion of SOTOMAYOR, J.), is misplaced.
  6 Cf. Restatement 2d, §25, Comment a (“[A]lthough the settlor has

called the transaction a trust[,] no trust is created unless he manifests
an intention to impose duties which are enforceable in the courts”).
                 Cite as: 564 U. S. ____ (2011)          15

                     Opinion of the Court

F. 3d, at 1313. We disagree.
  As we have discussed, the Government exercises its
carefully delimited trust responsibilities in a sovereign
capacity to implement national policy respecting the In
dian tribes. The two features justifying the fiduciary
exception—the beneficiary’s status as the “real client” and
the trustee’s common-law duty to disclose information
about the trust—are notably absent in the trust relation
ship Congress has established between the United States
and the Tribe.
                              A
   The Court of Appeals applied the fiduciary exception
based on its determination that the Tribe rather than
the Government was the “real client” with respect to the
Government attorneys’ advice. Ibid. In cases applying the
fiduciary exception, courts identify the “real client” based
on whether the advice was bought by the trust corpus,
whether the trustee had reason to seek advice in a per
sonal rather than a fiduciary capacity, and whether the
advice could have been intended for any purpose other
than to benefit the trust. Riggs, 355 A. 2d, at 711–712.
Applying these factors, we conclude that the United States
does not obtain legal advice as a “mere representative” of
the Tribe; nor is the Tribe the “real client” for whom that
advice is intended. See ibid.
   Here, the Government attorneys are paid out of con
gressional appropriations at no cost to the Tribe. Courts
look to the source of funds as a “strong indicator of pre
cisely who the real clients were” and a “significant factor”
in determining who ought to have access to the legal
advice. Id., at 712. We similarly find it significant that
the attorneys were paid by the Government for advice
regarding the Government’s statutory obligations.
   The payment structure confirms our view that the Gov
ernment seeks legal advice in its sovereign capacity rather
16       UNITED STATES v. JICARILLA APACHE NATION

                          Opinion of the Court

than as a conventional fiduciary of the Tribe. Undoubt
edly, Congress intends the Indian tribes to benefit from
the Government’s management of tribal trusts. That
intention represents “a humane and self imposed policy”
based on felt “moral obligations.” Seminole Nation, 316
U. S., at 296–297. This statutory purpose does not imply a
full common-law trust, however. Cf. Restatement 2d, §25,
Comment b (“No trust is created if the settlor manifests an
intention to impose merely a moral obligation”). Congress
makes such policy judgments pursuant to its sovereign
governing authority, and the implementation of federal
policy remains “distinctly an interest of the United
States.” Heckman, 224 U. S., at 437.7 We have said that
“the United States continue[s] as trustee to have an active
interest” in the disposition of Indian assets because the
terms of the trust relationship embody policy goals of the
United States. McKay v. Kalyton, 204 U. S. 458, 469
(1907).
   In some prior cases, we have found that the Government
had established the trust relationship in order to impose
its own policy on Indian lands. See Mitchell I, 445 U. S.,
at 544 (Congress “intended that the United States ‘hold
the land . . . in trust’ . . . because it wished to prevent
alienation of the land”). In other cases, the Government
has invoked its trust relationship to prevent state inter
ference with its policy toward the Indian tribes. See Min
nesota v. United States, 305 U. S. 382, 386 (1939); Cande
laria, 271 U. S., at 442–444; United States v. Kagama, 118
U. S. 375, 382–384 (1886). And the exercise of federal
authority thereby established has often been “left under
the acts of Congress to the discretion of the Executive
——————
   7 Chief Justice Hughes, writing for a unanimous Court, insisted that

the “national interest” in the management of Indian affairs “is not to be
expressed in terms of property, or to be limited to the assertion of rights
incident to the ownership of a reversion or to the holding of a technical
title in trust.” Heckman, 224 U. S., at 437.
                     Cite as: 564 U. S. ____ (2011)                  17

                         Opinion of the Court

Department.” Heckman, supra, at 446. In this way, Con
gress has designed the trust relationship to serve the
interests of the United States as well as to benefit the
Indian tribes. See United States v. Rickert, 188 U. S. 432,
443 (1903) (trust relationship “ ‘authorizes the adoption on
the part of the United States of such policy as their own
public interests may dictate’ ” (quoting Choctaw Nation v.
United States, 119 U. S. 1, 28 (1886))).8
  We cannot agree with the Tribe and its amici that “[t]he
government and its officials who obtained the advice have
no stake in [the] substance of the advice, beyond their
trustee role,” Brief for Respondent 9, or that “the United
States’ interests in trust administration were identical to
——————
  8 Congress has structured the trust relationship to reflect its consid

ered judgment about how the Indians ought to be governed. For
example, the Indian General Allotment Act of 1887, 24 Stat. 388, was
“a comprehensive congressional attempt to change the role of Indians in
American society.” F. Cohen, Handbook of Federal Indian Law §1.04,
p. 77 (2005) (hereinafter Cohen). Congress aimed to promote the
assimilation of Indians by dividing Indian lands into individually
owned allotments. The federal policy aimed “to substitute a new in
dividual way of life for the older Indian communal way.” Id., at 79.
The Indian Reorganization Act of 1934, 48 Stat. 984, marked a shift
away “from assimilation policies and toward more tolerance and respect
for traditional aspects of Indian culture.” Cohen §1.05, at 84. The Act
prohibited further allotment and restored tribal ownership. Id., at 86.
The Indian Self-Determination and Education Assistance Act of 1975,
88 Stat. 2203, and the Tribal Self-Governance Act of 1994, 108 Stat.
4270, enabled tribes to run health, education, economic development,
and social programs for themselves. Cohen §1.07, at 103. This
strengthened self-government supported Congress’ decision to author
ize tribes to withdraw trust funds from Federal Government control
and place the funds under tribal control. American Indian Trust Fund
Management Reform Act of 1994, 108 Stat. 4239, 4242–4244; see 25
U. S. C. §§4021–4029 (2006 ed. and Supp. III). The control over the
Indian tribes that has been exercised by the United States pursuant to
the trust relationship—forcing the division of tribal lands, restraining
alienation—does not correspond to the fiduciary duties of a common
law trustee. Rather, the trust relationship has been altered and
administered as an instrument of federal policy.
18     UNITED STATES v. JICARILLA APACHE NATION

                     Opinion of the Court

the interests of the tribal trust fund beneficiaries,” Brief
for National Congress of American Indians et al. as Amici
Curiae 5. The United States has a sovereign interest in
the administration of Indian trusts distinct from the pri
vate interests of those who may benefit from its admini
stration. Courts apply the fiduciary exception on the
ground that “management does not manage for itself.”
Garner, 430 F. 2d, at 1101; Wachtel, 482 F. 3d, at 232
(“[O]f central importance in both Garner and Riggs was
the fiduciary’s lack of a legitimate personal interest in the
legal advice obtained”). But the Government is never in
that position. While one purpose of the Indian trust rela
tionship is to benefit the tribes, the Government has its
own independent interest in the implementation of federal
Indian policy. For that reason, when the Government
seeks legal advice related to the administration of tribal
trusts, it establishes an attorney-client relationship re
lated to its sovereign interest in the execution of federal
law. In other words, the Government seeks legal advice in
a “personal” rather than a fiduciary capacity. See Riggs,
355 A. 2d, at 711.
   Moreover, the Government has too many competing
legal concerns to allow a case-by-case inquiry into the
purpose of each communication. When “multiple inter
ests” are involved in a trust relationship, the equivalence
between the interests of the beneficiary and the trustee
breaks down. Id., at 714. That principle applies with
particular force to the Government. Because of the multi
ple interests it must represent, “the Government cannot
follow the fastidious standards of a private fiduciary, who
would breach his duties to his single beneficiary solely by
representing potentially conflicting interests without the
beneficiary’s consent.” Nevada v. United States, 463 U. S.
110, 128 (1983).
   As the Court of Appeals acknowledged, the Government
may be obliged “to balance competing interests” when it
                 Cite as: 564 U. S. ____ (2011)          19

                     Opinion of the Court

administers a tribal trust. 590 F. 3d, at 1315. The Gov
ernment may need to comply with other statutory duties,
such as the environmental and conservation obligations
that the Court of Appeals discussed. See id., at 1314–
1315. The Government may also face conflicting obliga
tions to different tribes or individual Indians. See, e.g.,
Nance v. EPA, 645 F. 2d 701, 711 (CA9 1981) (Federal
Government has “conflicting fiduciary responsibilities” to
the Northern Cheyenne and Crow Tribes); Hoopa Valley
Tribe v. Christie, 812 F. 2d 1097, 1102 (CA9 1986) (“No
trust relation exists which can be discharged to the plain
tiff here at the expense of other Indians”). Within the
bounds of its “general trust relationship” with the Indian
people, we have recognized that the Government has
“discretion to reorder its priorities from serving a sub
group of beneficiaries to serving the broader class of all
Indians nationwide.” Lincoln v. Vigil, 508 U. S. 182, 195
(1993); see also ibid. (“Federal Government ‘does have a
fiduciary obligation to the Indians; but it is a fiduciary
obligation that is owed to all Indian tribes’ ” (quoting
Hoopa Valley Tribe, supra, at 1102)). And sometimes, we
have seen, the Government has enforced the trust statutes
to dispose of Indian property contrary to the wishes of
those for whom it was nominally kept in trust. The Gov
ernment may seek the advice of counsel for guidance in
balancing these competing interests. Indeed, the point of
consulting counsel may be to determine whether conflict
ing interests are at stake.
   The Court of Appeals sought to accommodate the Gov
ernment’s multiple obligations by suggesting that the
Government may invoke the attorney-client privilege if it
identifies “a specific competing interest” that was consid
ered in the particular communications it seeks to with
hold. 590 F. 3d, at 1313. But the conflicting interests the
Government must consider are too pervasive for such a
case-by-case approach to be workable.
20       UNITED STATES v. JICARILLA APACHE NATION

                          Opinion of the Court

  We have said that for the attorney-client privilege to be
effective, it must be predictable. See Jaffee v. Redmond,
518 U. S. 1, 18 (1996); Upjohn, 449 U. S., at 393. If the
Government were required to identify the specific inter
ests it considered in each communication, its ability to
receive confidential legal advice would be substantially
compromised. The Government will not always be able to
predict what considerations qualify as a “specific compet
ing interest,” especially in advance of receiving counsel’s
advice. Forcing the Government to monitor all the consid
erations contained in each communication with counsel
would render its attorney-client privilege “little better
than no privilege at all.” Ibid.
                             B
   The Court of Appeals also decided the fiduciary excep
tion properly applied to the Government because “the
fiduciary has a duty to disclose all information related to
trust management to the beneficiary.” 590 F. 3d, at 1312.
In general, the common-law trustee of an irrevocable trust
must produce trust-related information to the beneficiary
on a reasonable basis, though this duty is sometimes
limited and may be modified by the settlor. Restatement
(Third) of Trusts §82 (2005) (hereinafter Restatement 3d);
Bogert §§962, 965.9 The fiduciary exception applies where
——————
   9 We assume for the sake of argument that an Indian trust is properly

analogized to an irrevocable trust rather than to a revocable trust. A
revocable trust imposes no duty of the trustee to disclose information to
the beneficiary. “[W]hile a trust is revocable, only the person who may
revoke it is entitled to receive information about it from the trustee.”
Bogert §962, at 25, §964; Restatement 3d, §74, Comment e, at 31
(“[T]he trustee of a revocable trust is not to provide reports or account
ings or other information concerning the terms or administration of the
trust to other beneficiaries without authorization either by the settlor
or in the terms of the trust or a statute”). In many respects, Indian
trusts resemble revocable trusts at common law because Congress has
acted as the settlor in establishing the trust and retains the right to
                     Cite as: 564 U. S. ____ (2011)                   21

                          Opinion of the Court

this duty of disclosure overrides the attorney-client privi
lege. United States v. Mett, 178 F. 3d 1058, 1063 (CA9
1999) (“[T]he fiduciary exception can be understood as an
instance of the attorney-client privilege giving way in the
face of a competing legal principle”).
  The United States, however, does not have the same
common-law disclosure obligations as a private trustee.
As we have previously said, common-law principles are
relevant only when applied to a “specific, applicable, trust
creating statute or regulation.” Navajo II, 556 U. S., at
___ (slip op., at 14). The relevant statute in this case is 25
U. S. C. §162a(d), which delineates “trust responsibilities
of the United States” that the Secretary of the Interior
must discharge. The enumerated responsibilities include
a provision identifying the Secretary’s obligation to pro
vide specific information to tribal account holders: The
Secretary must “suppl[y] account holders with periodic
statements of their account performance” and must make
“available on a daily basis” the “balances of their account.”
§162a(d)(5). The Secretary has complied with these re
quirements by adopting regulations that instruct the
Office of Trust Fund Management to provide each tribe
with a quarterly statement of performance, 25 CFR
§115.801 (2010), that identifies “the source, type, and
status of the trust funds deposited and held in a trust
account; the beginning balance; the gains and losses;
receipts and disbursements; and the ending account bal
ance of the quarterly statement period,” §115.803. Tribes
may request more frequent statements or further “infor
——————
alter the terms of the trust by statute, even in derogation of tribal
property interests. See Winton v. Amos, 255 U. S. 373, 391 (1921) (“It is
thoroughly established that Congress has plenary authority over the
Indians . . . and full power to legislate concerning their tribal prop
erty”); Cohen §5.02[4], at 401–403. The Government has not advanced
the argument that the relationship here is similar to a revocable trust,
and the point need not be addressed to resolve this case.
22       UNITED STATES v. JICARILLA APACHE NATION

                          Opinion of the Court

mation about account transactions and balances.”
§115.802.
   The common law of trusts does not override the specific
trust-creating statute and regulations that apply here.
Those provisions define the Government’s disclosure ob
ligation to the Tribe. The Tribe emphasizes, Brief for
Respondent 34, that the statute identifies the list of trust
responsibilities as nonexhaustive. See §162a(d) (trust
responsibilities “are not limited to” those enumerated).
The Government replies that this clause “is best read to
refer to other statutory and regulatory requirements”
rather than to common-law duties. Brief for United States
38. Whatever Congress intended, we cannot read the
clause to include a general common-law duty to disclose
all information related to the administration of Indian
trusts. When Congress provides specific statutory obliga
tions, we will not read a “catchall” provision to impose
general obligations that would include those specifically
enumerated. Massachusetts Mut. Life Ins. Co. v. Russell,
473 U. S. 134, 141–142 (1985). “As our cases have noted
in the past, we are hesitant to adopt an interpretation of a
congressional enactment which renders superfluous an
other portion of that same law.” Mackey v. Lanier Collec
tion Agency & Service, Inc., 486 U. S. 825, 837 (1988).
Reading the statute to incorporate the full duties of a
private, common-law fiduciary would vitiate Congress’
specification of narrowly defined disclosure obligations.10
——————
  10 Our reading of 25 U. S. C. §162a(d) receives additional support from

another statute in which Congress expressed its understanding that
the Government retains evidentiary privileges allowing it to withhold
information related to trust property from Indian tribes. The Indian
Claims Limitation Act of 1982, 96 Stat. 1976, addressed Indian claims
that the claimants desired to have litigated by the United States. If the
Secretary of the Interior decided to reject a claim for litigation, he was
required to furnish a report to the affected Indian claimants and, upon
their request, to provide “any nonprivileged research materials or
evidence gathered by the United States in the documentation of such
                     Cite as: 564 U. S. ____ (2011)                   23

                          Opinion of the Court

   By law and regulation, moreover, the documents at
issue in this case are classed “the property of the United
States” while other records are “the property of the tribe.”
25 CFR §115.1000 (2010); see also §§15.502, 162.111,
166.1000. Just as the source of the funds used to pay for
legal advice is highly relevant in identifying the “real
client” for purposes of the fiduciary exception, we consider
ownership of the resulting records to be a significant
factor in deciding who “ought to have access to the docu
ment.” See Riggs, 355 A. 2d, at 712. In this case, that
privilege belongs to the United States.11

                         *    *     *
   Courts and commentators have long recognized that
“[n]ot every aspect of private trust law can properly govern
the unique relationship of tribes and the federal govern
ment.” Cohen §5.02[2], at 434–435. The fiduciary excep
tion to the attorney-client privilege ranks among those
aspects inapplicable to the Government’s administration
of Indian trusts. The Court of Appeals denied the Gov
ernment’s petition for a writ of mandamus based on its
erroneous view to the contrary. We leave it for that court
to determine whether the standards for granting the writ


——————
claim.” Id., at 1978. That Congress authorized the withholding of
information on grounds of privilege makes us doubt that Congress
understood the Government’s trust obligations to override so basic a
privilege as that between attorney and client.
  11 The dissent tells us that applying the fiduciary exception is even

more important against the Government than against a private trustee
because of a “history of governmental mismanagement.” Post, at 21.
While it is not necessary to our decision, we note that the Indian tribes
are not required to keep their funds in federal trust. See 25 U. S. C.
§4022 (authorizing tribes to withdraw funds held in trust by the United
States); 25 CFR pt. 1200(B). If the Tribe wishes to have its funds
managed by a “conventional fiduciary,” post, at 10, it may seek to do so.
24       UNITED STATES v. JICARILLA APACHE NATION

                         Opinion of the Court

are met in light of our opinion.12 We therefore reverse the
judgment of the Court of Appeals and remand the case for
further proceedings consistent with this opinion.

                                                    It is so ordered.

  JUSTICE KAGAN took no part in the consideration or
decision of this case.




——————
  12 If the Court of Appeals declines to issue the writ, we assume that

the CFC on remand will follow our holding here regarding the applica
bility of the fiduciary exception in the present context.
                        Cite as: 564 U. S. ____ (2011)                              1

                   GINSBURG, J., concurring in judgment

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 10–382
                                   _________________


     UNITED STATES, PETITIONER v. JICARILLA 

                APACHE NATION 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FEDERAL CIRCUIT

                                 [June 13, 2011] 


  JUSTICE GINSBURG, with whom JUSTICE BREYER joins,
concurring in the judgment.
   I agree with the Court that the Government is not an
ordinary trustee. See ante, at 17–19. Unlike a private
trustee, the Government has its own “distinc[t] interest” in
the faithful carrying out of the laws governing the conduct
of tribal affairs. Heckman v. United States, 224 U. S. 413,
437 (1912). This unique “national interest,” ibid., obli
gates Government attorneys, in rendering advice, to make
their own “independent evaluation of the law and facts” in
an effort “to arrive at a single position of the United
States,” App. to Pet. for Cert. 124a (Letter from Attorney
General Griffin B. Bell to Secretary of the Interior Cecil D.
Andrus (May 31, 1979)). “For that reason,” as the Court
explains, “the Government seeks legal advice in a ‘per
sonal’ rather than a fiduciary capacity.” Ante, at 18. The
attorney-client privilege thus protects the Government’s
communications with its attorneys from disclosure.
   Going beyond attorney-client communications, the Court
holds that the Government “assumes Indian trust respon
sibilities only to the extent it expressly accepts those
responsibilities by statute.” Ante, at 14. The Court there
2      UNITED STATES v. JICARILLA APACHE NATION

              GINSBURG, J., concurring in judgment

fore concludes that the trust relationship described by 25
U. S. C. §162a does not include the usual “common-law
disclosure obligations.” Ante, at 21. Because it is unnec
essary to decide what information other than attorney
client communications the Government may withhold
from the beneficiaries of tribal trusts, I concur only in the
Court’s judgment.
                 Cite as: 564 U. S. ____ (2011)           1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 10–382
                         _________________


     UNITED STATES, PETITIONER v. JICARILLA 

                APACHE NATION 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FEDERAL CIRCUIT

                        [June 13, 2011] 


   JUSTICE SOTOMAYOR, dissenting.
   Federal Indian policy, as established by a network of
federal statutes, requires the United States to act strictly
in a fiduciary capacity when managing Indian trust fund
accounts. The interests of the Federal Government as
trustee and the Jicarilla Apache Nation (Nation) as bene
ficiary are thus entirely aligned in the context of Indian
trust fund management. Where, as here, the governing
statutory scheme establishes a conventional fiduciary
relationship, the Government’s duties include fiduciary
obligations derived from common-law trust principles.
Because the common-law rationales for the fiduciary
exception fully support its application in this context, I
would hold that the Government may not rely on the
attorney-client privilege to withhold from the Nation
communications between the Government and its attor
neys relating to trust fund management.
   The Court’s decision to the contrary rests on false fac
tual and legal premises and deprives the Nation and other
Indian tribes of highly relevant evidence in scores of pend
ing cases seeking relief for the Government’s alleged
mismanagement of their trust funds. But perhaps more
troubling is the majority’s disregard of our settled prece
dent that looks to common-law trust principles to define
the scope of the Government’s fiduciary obligations to
2      UNITED STATES v. JICARILLA APACHE NATION

                   SOTOMAYOR, J., dissenting

Indian tribes. Indeed, aspects of the majority’s opinion
suggest that common-law principles have little or no re
levance in the Indian trust context, a position this Court
rejected long ago. Although today’s holding pertains only
to a narrow evidentiary issue, I fear the upshot of the
majority’s opinion may well be a further dilution of the
Government’s fiduciary obligations that will have broader
negative repercussions for the relationship between the
United States and Indian tribes.
                               I

                               A

   Federal Rule of Evidence 501 provides in relevant part
that “the privilege of a . . . government . . . shall be gov
erned by the principles of the common law as they may be
interpreted by the courts of the United States in the light
of reason and experience.” Rule 501 “was adopted pre
cisely because Congress wished to leave privilege ques
tions to the courts rather than attempt to codify them.”
United States v. Weber Aircraft Corp., 465 U. S. 792, 804,
n. 25 (1984).
   As the majority notes, the purpose of the attorney-client
privilege “is to encourage full and frank communication
between attorneys and their clients and thereby promote
broader public interests in the observance of law and
administration of justice.” Upjohn Co. v. United States,
449 U. S. 383, 389 (1981). But the majority neglects to
explain that the privilege is a limited exception to the
usual rules of evidence requiring full disclosure of relevant
information. See 8 J. Wigmore, Evidence §2192, p. 64 (3d
ed. 1940) (common law recognizes “fundamental maxim
that the public . . . has a right to every man’s evidence”
and that “any exemptions which may exist are distinctly
exceptional, being so many derogations from a positive
general rule”). Because it “has the effect of withholding
relevant information from the factfinder,” courts construe
                     Cite as: 564 U. S. ____ (2011)                     3

                       SOTOMAYOR, J., dissenting

the privilege narrowly. Fisher v. United States, 425 U. S.
391, 403 (1976). It applies “only where necessary to
achieve its purpose,” ibid.; “[w]here this purpose ends, so
too does the protection of the privilege,” Wachtel v. Health
Net, Inc., 482 F. 3d 225, 231 (CA3 2007).
   The fiduciary exception to the attorney-client privilege
has its roots in 19th-century English common-law cases
holding that, “when a trustee obtained legal advice relat
ing to his administration of the trust, and not in antici
pation of adversarial legal proceedings against him, the
beneficiaries of the trust had the right to the production of
that advice.” Ibid. (collecting cases). The fiduciary excep
tion is now well recognized in the jurisprudence of both
federal and state courts,1 and has been applied in a wide
variety of contexts, including in litigation involving com
mon-law trusts, see, e.g., Riggs Nat. Bank of Washington,
D. C. v. Zimmer, 355 A. 2d 709 (Del. Ch. 1976), disputes
between corporations and shareholders, see, e.g., Garner v.
Wolfinbarger, 430 F. 2d 1093 (CA5 1970), and ERISA
enforcement actions, see, e.g., United States v. Doe, 162
F. 3d 554 (CA9 1999).
   The majority correctly identifies the two rationales
courts have articulated for applying the fiduciary excep
tion, ante, at 8–9, but its description of those rationales
omits a number of important points. With regard to the
first rationale, courts have characterized the trust benefi
ciary as the “real client” of legal advice relating to trust
——————
  1 See, e.g., Solis v. Food Employers Labor Relations Assn., __ F. 3d __,

2011 WL 1663597, *4–5 (CA4 2011); Wachtel v. Health Net, Inc., 482
F. 3d 225, 232–234 (CA3 2007); Bland v. Fiatallis North America, Inc.,
401 F. 3d 779, 787–788 (CA7 2005); United States v. Mett, 178 F. 3d
1058, 1062–1064 (CA9 1999); In re Long Island Lighting Co., 129 F. 3d
268, 271–272 (CA2 1997); Wildbur v. ARCO Chemical Co., 974 F. 2d
631, 645 (CA5 1992); Fausek v. White, 965 F. 2d 126, 132–133 (CA6
1992); see also Restatement (Third) of Trusts §82, Comment f and
Reporter’s Notes on §82, pp. 187–188, 198–204 (2005); Restatement of
Law (Third) Governing Lawyers §84 (1998).
4       UNITED STATES v. JICARILLA APACHE NATION

                   SOTOMAYOR, J., dissenting

administration because such advice, provided to a trustee
to assist in his management of the trust, is ultimately for
the benefit of the trust beneficiary, rather than for the
trustee in his personal capacity. See, e.g., United States v.
Mett, 178 F. 3d 1058, 1063 (CA9 1999) (“ ‘[A]s a represen
tative for the beneficiaries of the trust which he is admin
istering, the trustee is not the real client in the sense that
he is personally being served’ ” (quoting United States v.
Evans, 796 F. 2d 264, 266 (CA9 1986) (per curiam)));
Riggs, 355 A. 2d, at 713 (same). The majority places
heavy emphasis on the source of payment for the legal
advice, see ante, at 8, 15, but it is well settled that who
pays for the legal advice, although “potentially relevant,”
“is not determinative in resolving issues of privilege.”
Restatement (Third) of Trusts §82, Comment f, p. 188
(2005) (hereinafter Third Restatement). Instead, the
lynchpin of the “real client” inquiry is the identity of the
ultimate beneficiary of the legal advice. See Wachtel, 482
F. 3d, at 232 (“[O]f central importance . . . [i]s the fiduci
ary’s lack of a legitimate personal interest in the legal
advice obtained”). If the advice was rendered for the
benefit of the beneficiary and not for the trustee in any
personal capacity, the “real client” of the advice is the
beneficiary.
   As to the second rationale for the fiduciary exception—
rooted in the trustee’s fiduciary duty to disclose all infor
mation related to trust management—the majority glosses
over the fact that this duty of disclosure is designed “to
enable the beneficiary to prevent or redress a breach of
trust and otherwise to enforce his or her rights under the
trust.” Third Restatement §82, Comment a(2), at 184. As
the leading American case on the fiduciary exception
explains, “[i]n order for the beneficiaries to hold the trus
tee to the proper standards of care and honesty and pro
cure for themselves the benefits to which they are entitled,
their knowledge of the affairs and mechanics of the trust
                 Cite as: 564 U. S. ____ (2011)            5

                   SOTOMAYOR, J., dissenting

management is crucial.” Riggs, 355 A. 2d, at 712. Courts
justifying the fiduciary exception under this rationale
have thus concluded that “[t]he policy of preserving the
full disclosure necessary in the trustee-beneficiary rela
tionship is . . . ultimately more important than the pro
tection of the trustees’ confidence in the attorney for the
trust.” Id., at 714; see Mett, 178 F. 3d, at 1063 (under this
rationale, “the fiduciary exception can be understood as an
instance of the attorney-client privilege giving way in the
face of a competing legal principle”). The majority fails to
appreciate the important oversight and accountability
interests that underlie this rationale for the fiduciary ex
ception, or explain why they operate with any less force in
the Indian trust context.
                              B
   The question in this case is whether the fiduciary excep
tion applies in the Indian trust context such that the
Government may not rely on the attorney-client privilege
to withhold from the Nation communications between the
Government and its attorneys relating to the administra
tion of the Nation’s trust fund accounts. Answering that
question requires a proper understanding of the nature of
the Government’s trust relationship with Indian tribes,
particularly with regard to its management of Indian trust
funds.
   Since 1831, this Court has recognized the existence of a
general trust relationship between the United States and
Indian tribes. See Cherokee Nation v. Georgia, 5 Pet. 1, 17
(1831) (Marshall, C. J.). Our decisions over the past cen
tury have repeatedly reaffirmed this “distinctive obliga
tion of trust incumbent upon the Government” in its deal
ings with Indians. Seminole Nation v. United States, 316
U. S. 286, 296 (1942); see United States v. Mitchell, 463
U. S. 206, 225–226 (1983) (Mitchell II) (collecting cases
and noting “the undisputed existence of a general trust
6            UNITED STATES v. JICARILLA APACHE NATION

                        SOTOMAYOR, J., dissenting

relationship between the United States and the Indian
people”). Congress, too, has recognized the general trust
relationship between the United States and Indian tribes.
Indeed, “[n]early every piece of modern legislation dealing
with Indian tribes contains a statement reaffirming the
trust relationship between tribes and the federal govern
ment.” F. Cohen, Handbook of Federal Indian Law
§5.04[4][a], pp. 420–421 (2005 ed.) (hereinafter Cohen).2
   Against this backdrop, Congress has enacted federal
statutes that “define the contours of the United States’
fiduciary responsibilities” with regard to its management
of Indian tribal property and other trust assets. Mitchell
II, 463 U. S., at 224. The Nation’s claims as relevant in
this case concern the Government’s alleged mismanage
ment of its tribal trust fund accounts. See ante, at 3.
   The system of trusteeship and federal management of
Indian funds originated with congressional enactments in
the 19th century directing the Government to hold and
manage Indian tribal funds in trust. See, e.g., Act of June
9, 1837, 5 Stat. 135; see also Misplaced Trust: The Bureau
of Indian Affairs’ Mismanagement of the Indian Trust
Fund, H. R. Rep. No. 102–449, p. 6 (1992) (hereinafter
Misplaced Trust). Through these and later congressional
enactments, the United States has come to manage almost
$3 billion in tribal funds and collects close to $380 million
per year on behalf of tribes. Cohen §5.03[3][b], at 407.3
——————
    2 See,e.g., 25 U. S. C. §458cc(a) (directing Secretary of the Interior to
enter into funding agreements with Indian tribes “in a manner consis
tent with the Federal Government’s laws and trust relationship to and
responsibility for the Indian people”); §3701 (finding that the Govern
ment “has a trust responsibility to protect, conserve, utilize, and
manage Indian agricultural lands consistent with its fiduciary obliga
tion and its unique relationship with Indian tribes”); 20 U. S. C. §7401
(“It is the policy of the United States to fulfill the Federal Government’s
unique and continuing trust relationship with and responsibility to the
Indian people for the education of Indian children”).
   3 Trust fund accounts are “comprised mainly of money received
                      Cite as: 564 U. S. ____ (2011)                      7

                        SOTOMAYOR, J., dissenting

   Today, numerous statutes outline the Federal Govern
ment’s obligations as trustee in managing Indian trust
funds. In particular, the Secretary of the Treasury, at the
request of the Secretary of the Interior, must invest “[a]ll
funds held in trust by the United States . . . to the credit of
Indian tribes” in certain securities “suitable to the needs
of the fund involved.” 25 U. S. C. §161a(a). The Secretary
of the Interior may deposit in the Treasury and pay manda
tory interest on Indian trust funds when “the best inter
ests of the Indians will be promoted by such deposits, in
lieu of investments.” §161. Similarly, the Secretary of the
Interior may invest tribal trust funds in certain public
debt instruments “if he deems it advisable and for the best
interest of the Indians.” §162a(a). And Congress has set
forth a nonexhaustive list of the Secretary of the Interior’s
“trust responsibilities” with respect to Indian trust funds,
which include a series of accounting, auditing, manage
ment, and disclosure obligations. §162a(d). These and
other statutory provisions4 give the United States “full
responsibility to manage Indian [trust fund accounts] for
the benefit of the Indians.” Mitchell II, 463 U. S., at 224.
   “[A] fiduciary relationship necessarily arises when the
Government assumes such elaborate control over [trust
assets] belonging to Indians.” Id., at 225. Under the
——————
through the sale or lease of trust lands and include timber stumpage,
oil and gas royalties, and agriculture fees,” as well as “judgment funds
awarded to tribes.” H. R. Rep. No. 103–778, p. 9 (1994). The Nation’s
claims involve proceeds derived from the Government’s management of
the Nation’s timber, gravel, and other resources and leases of reserva
tion lands. The Government has held these funds in trust for the
Nation since the late 1880’s. See App. to Pet. for Cert. 98a–100a, 105a.
   4 See, e.g., 25 U. S. C. §4011(a) (requiring Secretary of the Interior to

account “for the daily and annual balance of all funds held in trust by
the United States for the benefit of an Indian tribe”); §4041(1) (creating
the Office of Special Trustee for American Indians “to provide for more
effective management of, and accountability for the proper discharge of,
the Secretary’s trust responsibilities to Indian tribes”).
8           UNITED STATES v. JICARILLA APACHE NATION

                       SOTOMAYOR, J., dissenting

statutory regime described above, the Government has
extensive managerial control over Indian trust funds,
exercises considerable discretion with respect to their in
vestment, and has assumed significant responsibilities to
account to the tribal beneficiaries. As a result, “[a]ll of the
necessary elements of a common-law trust are present:
a trustee (the United States), a beneficiary (the Indian
[Tribe]), and a trust corpus (Indian . . . funds).” Ibid.
Unlike in other contexts where the statutory scheme
creates only a “bare trust” entailing only limited responsi
bilities, United States v. Navajo Nation, 537 U. S. 488, 505
(2003) (Navajo I) (internal quotation marks omitted),5 the
statutory regime governing the United States’ obligations
with regard to Indian trust funds “bears the hallmarks of
a conventional fiduciary relationship,” United States v.
Navajo Nation, 556 U. S. ___, ___ (2009) (Navajo II ) (slip
op., at 14) (internal quotation marks omitted); see Lincoln
v. Vigil, 508 U. S. 182, 194 (1993) (“[T]he law is ‘well
established that the Government in its dealings with
Indian tribal property acts in a fiduciary capacity’ ” (quot
——————
    5 Forexample, in United States v. Mitchell, 445 U. S. 535 (1980)
(Mitchell I), this Court held that a federal statute which authorized the
President to allot a specified number of acres to individual Indians
residing on reservation lands did not “provide that the United States
has undertaken full fiduciary responsibilities as to the management of
allotted lands.” Id., at 542. Under the statute, “the Indian allottee, and
not a representative of the United States, is responsible for using the
land for agricultural or grazing purposes.” Id., at 542–543. Accord
ingly, we concluded that Congress did not intend to “impose upon the
Government all fiduciary duties ordinarily placed by equity upon a
trustee” because the statute “created only a limited trust relationship
between the United States and the allottee.” Id., at 542; see also
Navajo I, 537 U. S., at 507–508 (concluding that Secretary of the
Interior did not assume “fiduciary duties” under the relevant statutory
scheme because “[t]he Secretary is neither assigned a comprehensive
managerial role nor, . . . expressly invested with responsibility to secure
the needs and best interests of the Indian owner and his heirs” (inter
nal quotation marks omitted)).
                 Cite as: 564 U. S. ____ (2011)            9

                   SOTOMAYOR, J., dissenting

ing United States v. Cherokee Nation of Okla., 480 U. S.
700, 707 (1987)).
                             II
  In light of Federal Rule of Evidence 501 and the Gov
ernment’s role as a conventional fiduciary in managing
Indian trust fund accounts, I would hold as a matter of
federal common law that the fiduciary exception is appli
cable in the Indian trust context, and thus the Govern
ment may not rely on the attorney-client privilege to
withhold communications related to trust management.
As explained below, the twin rationales for the fiduciary
exception fully support its application in this context. The
majority’s conclusion to the contrary rests on flawed fac
tual and legal premises.
                             A
   When the Government seeks legal advice from a gov
ernment attorney on matters relating to the management
of the Nation’s trust funds, the “real client” of that advice
for purposes of the fiduciary exception is the Nation, not
the Government. The majority’s rejection of that conclu
sion is premised on its erroneous view that the Govern
ment, in managing the Nation’s trust funds, “has its own
independent interest in the implementation of federal
Indian policy” that diverges from the interest of the Na
tion as beneficiary. Ante, at 18; see also ante, at 1
(GINSBURG, J., concurring in judgment).
   The majority correctly notes that, as a general matter,
the Government has sovereign interests in managing
Indian trusts that distinguish it from a private trustee.
See, e.g., United States v. Minnesota, 270 U. S. 181, 194
(1926). Throughout the history of the Federal Govern
ment’s dealings with Indian tribes, Congress has altered
and administered the trust relationship “as an instrument
of federal policy.” Ante, at 17, n. 8 (detailing shifts in
10      UNITED STATES v. JICARILLA APACHE NATION

                   SOTOMAYOR, J., dissenting

policy); see generally Cobell v. Norton, 240 F. 3d 1081,
1086–1088 (CADC 2001) (same, and describing that his
tory as “contentious and tragic”).
  In the specific context of Indian trust fund management,
however, federal Indian policy entirely aligns the interests
of the Government as trustee and the Indian tribe as
beneficiary. As explained above, Congress has enacted an
extensive network of statutes regulating the Government’s
management of Indian trust fund accounts. That statu
tory framework establishes a “conventional fiduciary re
lationship” in the context of Indian trust fund admini
stration. Navajo Nation II, 556 U. S., at ___ (slip op., at
14) (internal quotation marks omitted); see supra, at 7–9.
  As a conventional fiduciary, the Government’s manage
ment of Indian trust funds must “be judged by the most
exacting fiduciary standards.” Seminole Nation, 316 U. S.,
at 296–297. Among the most fundamental fiduciary obli
gations of a trustee is “to administer the trust solely in the
interest of the beneficiaries.” 2A A. Scott & W. Fratcher,
Law of Trusts §170, p. 311 (4th ed. 1987); see Meinhard v.
Salmon, 249 N. Y. 458, 464, 164 N. E. 545, 546 (1928)
(Cardozo, C. J.) (“Not honesty alone, but the punctilio of
an honor the most sensitive,” is “the standard of behavior”
for trustees “bound by fiduciary ties”). Although Indian
trust funds are deposited in the United States Treasury,
“they are not part of the federal government’s general
funds and can be used only for the benefit of the tribe.”
Cohen §5.03[3][b], at 408, and n. 140 (citing Quick Bear v.
Leupp, 210 U. S. 50, 80–81 (1908)).
  Because federal Indian policy requires the Government
to act strictly as a conventional fiduciary in managing the
Nation’s trust funds, the Government acts in a “represen
tative” rather than “persona[l]” capacity when managing
the Nation’s trust funds. Riggs, 355 A. 2d, at 713. By law,
the Government cannot pursue any “independent” inter
est, ante, at 18, distinct from its responsibilities as a fidu
                     Cite as: 564 U. S. ____ (2011)                    11

                       SOTOMAYOR, J., dissenting

ciary. See Cohen §5.03[3][b], at 408, and n. 141 (“Federal
statutes forbid use of Indian tribal funds in any man
ner not authorized by treaty or express provisions of
law” (citing 25 U. S. C. §§122, 123)). In other words, any
uniquely sovereign interest the Government may have in
other contexts of its trust relationship with Indian tribes
does not exist in the specific context of Indian trust fund
administration. It naturally follows, then, that when the
Government seeks legal advice from government attorneys
relating to the management of the Nation’s trust funds,
the “real client” of the advice for purposes of the fiduciary
exception is the Nation, not the Government.
  This conclusion holds true even though government
attorneys are “paid out of congressional appropriations
at no cost to the [Nation].” Ante, at 15. As noted above,
although the source of funding for legal advice may be
relevant, the ultimate inquiry is for whose benefit the
legal advice was rendered. See supra, at 4. And, for all
the emphasis the majority places on the funding source
here, see ante, at 8, 15, the majority never suggests that
the fiduciary exception would apply if Congress amended
federal law to permit Indian tribes to pay government
attorneys out of their own trust funds.6
  The majority also suggests that, even if the interests of
the United States and Indian tribes may be equivalent in
some contexts, that “equivalence” “breaks down” when
there are “multiple interests” involved in a trust relation
ship. Ante, at 18. According to the majority, “the Gov
ernment has too many competing legal concerns to allow a
case-by-case inquiry into the purpose of each communica
——————
  6 The majority also states that ownership of the requested documents

is “a significant factor” in deciding whether the fiduciary exception
applies, ante, at 23, but the only case it cites as support deals with the
source of payment for the legal advice, not the ownership of the docu
ments. See ibid. (citing Riggs Nat. Bank of Washington, D. C. v.
Zimmer, 355 A. 2d 709, 712 (Del. Ch. 1976)).
12       UNITED STATES v. JICARILLA APACHE NATION

                       SOTOMAYOR, J., dissenting

tion.” Ibid. As a result, the majority concludes that the
fiduciary exception should not be applied at all in the
Indian trust context. Ibid.
   Preliminarily, while the Government in certain circum
stances may have sovereign obligations that conflict with
its duties as a fiduciary for Indian tribes, see, e.g., Nevada
v. United States, 463 U. S. 110 (1983),7 the existence of
competing interests is not unique to the Government as
trustee. Indeed, the issue of competing interests arises
frequently in the private trust context. See, e.g., Third
Restatement §78, Comment c, at 97–103 (describing duties
of trustee with respect to “transactions that involve con
flicting fiduciary and personal interests”); id., §79,
Comment b, at 128–129 (describing trustee’s duty of impar
tiality in “balancing . . . competing interests” of multiple
beneficiaries). In such circumstances, “a trustee—and
ultimately a court—may need to provide some response
that offers a compromise between the confidentiality or
privacy concerns of some and the interest-protection needs
——————
   7 In Nevada, the Government represented certain tribes in litigation

involving water rights even though it was also required by statute to
represent the water rights of a reclamation project. See 463 U. S., at
128 (noting that Congress delegated to the Secretary of the Interior
“both the responsibility for the supervision of the Indian tribes and the
commencement of reclamation projects in areas adjacent to reservation
lands”). Because of this dual litigating responsibility, we noted that “it
is simply unrealistic to suggest that the Government may not perform
its obligation to represent Indian tribes in litigation when Congress has
obliged it to represent other interests as well.” Ibid. We thus observed
in the context of that case that “the Government cannot follow the
fastidious standards of a private fiduciary, who would breach his duties
to his single beneficiary solely by representing potentially conflicting
interests without the beneficiary’s consent.” Ibid. We expressly distin
guished the context “where only a relationship between the Govern
ment and the tribe is involved.” Id., at 142. In that context, we ac
knowledged that “the law respecting obligations between a trustee and
a beneficiary in private litigation will in many, if not all, respects
adequately describe the duty of the United States.” Ibid.
                 Cite as: 564 U. S. ____ (2011)          13

                   SOTOMAYOR, J., dissenting

of others.” Id., §82, Comment f, at 188. The majority
provides no reason why federal courts applying the fiduci
ary exception in the Indian trust context could not simi
larly adopt a workable framework that adequately takes
into account any unique governmental interests that bear
on the application of the fiduciary exception in any given
circumstance. See Fed. Rule Civ. Proc. 26(b)(2)(C) (au
thorizing courts to set limits on discovery based on equita
ble concerns).
   The majority’s categorical rejection of the fiduciary
exception in the Indian trust context sweeps far broader
than necessary. This case involves only the Government’s
alleged mismanagement of the Nation’s trust fund ac
counts, and the Government did not claim below that the
attorney-client communications at issue relate to any
competing governmental obligations. See App. to Pet. for
Cert. 18a–19a. To the extent the United States in other
contexts has competing interests, the Government and its
attorneys already have to identify those interests in de
termining how to balance them against their obligations to
Indian tribes, and attorney-client communications relating
to those interests may properly be withheld or redacted
consistent with application of the fiduciary exception. See
88 Fed. Cl. 1, 13 (2009) (observing that redactions “allo[w]
the privilege and exception to reign supreme within their
respective spheres”).
   The majority’s categorical approach fails to appreciate
that privilege determinations are by their very nature
made on a case-by-case—indeed, document-by-document—
basis. Government attorneys, like private counsel, must
review each requested document and make an individual
ized assessment of privilege, and courts reviewing privi
lege logs and challenges must do the same. “While such a
‘case-by-case’ basis may to some slight extent undermine
desirable certainty in the boundaries of the attorney-client
privilege, it obeys the spirit of” of Rule 501, Upjohn, 449
14     UNITED STATES v. JICARILLA APACHE NATION

                   SOTOMAYOR, J., dissenting

U. S., at 396–397, which “ ‘provide[s] the courts with the
flexibility to develop rules of privilege on a case-by-case
basis,’ ” Trammel v. United States, 445 U. S. 40, 47 (1980)
(quoting 120 Cong. Rec. 40891 (1974) (statement of Rep.
Hungate)); see S. Rep. No. 93–1277, p. 13 (1974) (“[T]he
recognition of a privilege based on a confidential relation
ship . . . should be determined on a case-by-case basis”).
   Rather than fashioning a blanket rule against applica
tion of the fiduciary exception in the Indian trust context,
I would, consistent with Rule 501 and principles of judicial
restraint, decide the question solely on the facts before us.
See Upjohn, 449 U. S., at 386 (noting that “we sit to decide
concrete cases and not abstract propositions of law” and
“declin[ing] to lay down a broad rule or series of rules to
govern all conceivable future questions in this area”). On
those facts, the fiduciary exception applies to the commu
nications in this case.
                              B
  Like the “real client” rationale, the second rationale for
the fiduciary exception, rooted in a trustee’s fiduciary duty
to disclose all matters relevant to trust administration to
the beneficiary, fully supports disclosure of the communi
cations in this case. As explained above, courts relying on
this second rationale have recognized that “[t]he policy of
preserving the full disclosure necessary in the trustee
beneficiary relationship is . . . ultimately more important
than the protection of the trustees’ confidence in the at
torney for the trust.” Riggs, 355 A. 2d, at 714. Because
the statutory scheme requires the Government to act as a
conventional fiduciary in managing the Nation’s trust
funds, the Government’s fiduciary duty to keep the Nation
informed of matters relating to trust administration in
cludes the concomitant duty to disclose attorney-client
communications relating to trust fund management. See
Third Restatement §82, Comment f, at 187–188; Restate
                  Cite as: 564 U. S. ____ (2011)            15

                    SOTOMAYOR, J., dissenting

ment of the Law (Third) Governing Lawyers §84, pp. 627–
628 (1998).
   Notably, the majority does not suggest that the Nation
needs less information than a private beneficiary to exer
cise effective oversight over the Government as trustee.
Instead, the majority contends that the Nation is entitled
to less disclosure because the Government’s disclosure
obligations are more limited than a private trustee. In
particular, the majority states that the Government “as
sumes Indian trust responsibilities only to the extent it
expressly accepts those responsibilities by statute,” and
thus the Nation “must point to a right conferred by statute
or regulation in order to obtain otherwise privileged in
formation from the Government against its wishes.” Ante,
at 14. The majority cites a single statutory provision and
its implementing regulations as “defin[ing] the Govern
ment’s disclosure obligation to the [Nation].” Ante, at 22;
see ante, at 21–22 (citing 25 U. S. C. §162a(d)(5) and 25
CFR §§115.801–115.803 (2010)). Because those “narrowly
defined disclosure obligations” do not provide Indian tribes
with a specific statutory right to disclosure of attorney
client communications relating to trust administration,
ante, at 22, the majority concludes that the Government
has no duty to disclose those communications to the
Nation.
   The majority’s conclusion employs a fundamentally
flawed legal premise. We have never held that all of the
Government’s trust responsibilities to Indians must be set
forth expressly in a specific statute or regulation. To the
contrary, where, as here, the statutory framework estab
lishes that the relationship between the Government and
an Indian tribe “bears the hallmarks of a conventional
fiduciary relationship,” Navajo II, 556 U. S., at __ (slip op.,
at 14) (internal quotation marks omitted), we have consis
tently looked to general trust principles to flesh out the
Government’s fiduciary obligations.
16       UNITED STATES v. JICARILLA APACHE NATION

                        SOTOMAYOR, J., dissenting

  For example, in United States v. White Mountain
Apache Tribe, 537 U. S. 465 (2003), we construed a statute
that vested the Government with discretionary authority
to “use” trust property for certain purposes as imposing a
concomitant duty to preserve improvements that had
previously been made to the land. Id., at 475 (quoting 74
Stat. 8). Even though the statute did not “expressly sub
ject the Government to duties of management and conser
vation,” we construed the Government’s obligations under
the statute by reference to “elementary trust law,” which
“confirm[ed] the commonsense assumption that a fiduciary
actually administering trust property may not allow it to
fall into ruin on his watch.” 537 U. S., at 475. Similarly,
in Seminole Nation, we relied on general trust principles
to conclude that the Government had a fiduciary duty to
prevent misappropriation of tribal trust funds by corrupt
members of a tribe, even though no specific statutory or
treaty provision expressly imposed such a duty. See 316
U. S., at 296.8
——————
   8 To be sure, in decisions involving the jurisdiction of the Court of

Federal Claims under the Tucker Act, we have explained that the
jurisdictional analysis “must train on specific rights-creating or duty
imposing statutory or regulatory prescriptions.” Navajo I, 537 U. S., at
506. But even assuming arguendo that those jurisdictional decisions
have relevance here, they do not stand for the proposition that the
Government’s fiduciary duties are defined exclusively by express
statutory provisions. Indeed, those decisions relied specifically on
general trust principles to determine whether the relevant statutory
scheme permitted a damages remedy, a prerequisite for jurisdiction
under the Tucker Act. See, e.g., Mitchell II, 463 U. S., at 226 (noting
that common-law trust sources establish that “a trustee is accountable
in damages for breaches of trust” and that, “[g]iven the existence of a
trust relationship, it naturally follows that the Government should be
liable in damages for the breach of its fiduciary duties”); see also
Navajo II, 556 U. S., at ___ (slip op., at 14) (affirming that general
“trust principles . . . could play a role in inferring that the trust obliga
tion is enforceable by damages” (internal quotation marks and brackets
omitted)).
                 Cite as: 564 U. S. ____ (2011)          17

                   SOTOMAYOR, J., dissenting

   Accordingly, although the “general ‘contours’ of the
government’s obligations” are defined by statute, the “in
terstices must be filled in through reference to general
trust law.” Cobell, 240 F. 3d, at 1101 (quoting Mitchell II,
463 U. S., at 224). This approach accords with our recog
nition in other trust contexts that “the primary function of
the fiduciary duty is to constrain the exercise of discre
tionary powers which are controlled by no other specific
duty imposed by the trust instrument or the legal regime.”
Varity Corp. v. Howe, 516 U. S. 489, 504 (1996) (emphasis
deleted); cf. Central States, Southeast & Southwest Areas
Pension Fund v. Central Transport, Inc., 472 U. S. 559,
570 (1985) (“[R]ather than explicitly enumerating all of
the powers and duties of trustees and other fiduciaries,
Congress invoked the common law of trusts to define the
general scope of their authority and responsibility”).
Indeed, “[i]f the fiduciary duty applied to nothing more
than activities already controlled by other specific legal
duties, it would serve no purpose.” Howe, 516 U. S., at
504.
   The majority pays lip service to these precedents, ac
knowledging that “[w]e have looked to common-law prin
ciples to inform our interpretation of statutes and to de
termine the scope of liability that Congress has imposed.”
Ante, at 13. But despite its assurance that it “will apply
common-law trust principles where Congress has indi
cated it is appropriate to do so,” ante, at 14, the majority
inexplicably rejects the application of common-law trust
principles in this case. In doing so, the majority states
that “[t]he common law of trusts does not override the
specific trust-creating statute and regulations that apply
here.” Ante, at 21–22 (referring to §162a(d)(5) and 25 CFR
§§115.801–115.803). That statement evidences the major
ity’s fundamental misunderstanding of the way in which
common-law principles operate in the context of a conven
tional fiduciary relationship.
18        UNITED STATES v. JICARILLA APACHE NATION

                      SOTOMAYOR, J., dissenting

   Contrary to the majority’s view, the Government’s dis
closure obligations are not limited solely to the “narrowly
defined disclosure obligations” set forth in §162a(d)(5) and
its implementing regulations, ante, at 22; rather, given
that the statutory regime requires the Government to act
as a conventional fiduciary in managing Indian trust
funds, the Government’s disclosure obligations include
those of a fiduciary under common-law trust principles.
See supra, at 15–17. Instead of “overrid[ing]” the specific
disclosure duty set forth in §162a(d)(5) and its implement
ing regulations, general trust principles flesh out the
Government’s disclosure obligations under the broader
statutory regime, consistent with its role as a conventional
fiduciary in this context.
   This conclusion, moreover, is supported by the plain text
of the very statute cited by the majority. Section 162a(d),
which was enacted as part of the American Indian Trust
Fund Management Reform Act of 1994 (1994 Act), 108
Stat. 4239, sets forth eight “trust responsibilities of the
United States.” But that provision also specifically states
that the Secretary of the Interior’s “proper discharge of the
trust responsibilities of the United States shall include
(but are not limited to)” those specified duties. 25 U. S. C.
§162a(d) (emphasis added). By expressly including the
italicized language, Congress recognized that the Govern
ment has pre-existing trust responsibilities that arise out
of the broader statutory scheme governing the manage
ment of Indian trust funds.9 Indeed, Title I of the 1994
——————
  9 The majority invokes the canon against superfluity and argues that
the “catchall” phrase (by which it means the “shall include (but are not
limited to)” language) cannot be read to “include a general common-law
duty to disclose all information related to the administration of Indian
trusts” because doing so would “impose general obligations that would
include those specifically enumerated.” Ante, at 22. But the flaw in the
majority’s argument is that it misperceives the function of the relevant
language. Rather than serving as a “catchall” provision that affirma
                     Cite as: 564 U. S. ____ (2011)                    19

                       SOTOMAYOR, J., dissenting

Act is entitled “Recognition of Trust Responsibility,” 108
Stat. 4240 (emphasis added), and courts have similarly
observed that the Act “recognized and reaffirmed . . . that
the government has longstanding and substantial trust
obligations to Indians.” Cobell, 240 F. 3d, at 1098; see also
H. R. Rep. No. 103–778, p. 9 (1994) (“The responsibility for
management of Indian Trust Funds by the [Government]
has been determined through a series of court decisions,
treaties, and statutes”). That conclusion accords with
common sense as not even the Government argues that it
had no disclosure obligations with respect to Indian trust
funds prior to the enactment of the 1994 Act.10
   The majority requires the Nation to “point to a right
conferred by statute” to the attorney-client communica
tions at issue, ante, at 14, and finding none, denies the
——————
tively “incorporate[s]” common-law trust duties into §162a(d), ante, at
22, that language simply makes clear that §162a(d) does not set forth
an exhaustive list of the Government’s trust responsibilities in manag
ing Indian trust funds; nothing in that language itself imports any
substantive obligations into the statute.
   10 The majority also contends that its reading of §162a(d) is supported

by a provision in the Indian Claims Limitation Act of 1982 (ICLA), 96
Stat. 1976, which provided that if the Secretary of the Interior rejected
a claim for litigation by an Indian claimant, he was required to provide
upon request “any nonprivileged research materials or evidence gath
ered by the United States in the documentation of such claim.” §5(b),
id., at 1978. According to the majority, this provision reflected Con
gress’ understanding that “the Government retains evidentiary privi
leges allowing it to withhold information related to trust property from
Indian tribes.” Ante, at 22, n. 11. But this provision cannot bear the
weight the majority places on it. Even putting aside the undisputed
fact that the ICLA is inapplicable to the claims in this case, the major
ity’s reliance on the ICLA provision fails to recognize that documents
subject to the fiduciary exception are, under the “real client” rationale,
per se nonprivileged. See, e.g., Mett, 178 F. 3d, at 1063. Accordingly, if
anything, the ICLA’s requirement that the Government disclose “non
privileged” materials to Indian claimants supports the conclusion that
Congress intended communications related to trust fund management
to be disclosed to Indian tribes.
20       UNITED STATES v. JICARILLA APACHE NATION

                        SOTOMAYOR, J., dissenting

Nation access to those communications. The upshot of
that decision, I fear, may very well be to reinvigorate the
position of the dissenting Justices in White Mountain
Apache and Mitchell II, who rejected the use of common
law principles to inform the scope of the Government’s
fiduciary obligations to Indian tribes. See White Mountain
Apache, 537 U. S., at 486–487 (THOMAS, J., dissenting);
Mitchell II, 463 U. S., at 234–235 (Powell, J., dissenting).
That approach was wrong when Mitchell II was decided
nearly 30 years ago, and it is wrong today. Under our
governing precedents, common-law trust principles play
an important role in defining the Government’s fiduciary
duties where, as here, the statutory scheme establishes a
conventional fiduciary relationship. Applying those prin
ciples in this context, I would hold that the fiduciary ex
ception is fully applicable to the communications in this
case.11
——————
   11 The majority’s errors are further compounded by its failure to ac

cord proper consideration to the mandamus posture of this case. “This
Court repeatedly has observed that the writ of mandamus is an ex
traordinary remedy, to be reserved for extraordinary situations.”
Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U. S. 271, 289
(1988). “As the writ is one of the most potent weapons in the judicial
arsenal, three conditions must be satisfied before it may issue,” Cheney
v. United States Dist. Court for D. C., 542 U. S. 367, 380 (2004) (inter
nal quotation marks and citation omitted):
   “First, the party seeking issuance of the writ must have no other
adequate means to attain the relief he desires—a condition designed to
ensure that the writ will not be used as a substitute for the regular
appeals process. Second, the petitioner must satisfy the burden of
showing that his right to issuance of the writ is clear and indisputable.
Third, even if the first two prerequisites have been met, the issuing
court, in the exercise of its discretion, must be satisfied that the writ is
appropriate under the circumstances.” Id., at 380–381 (internal quota
tion marks and citations omitted; alterations deleted).
   The majority purports to leave the decision whether to grant man
damus relief to the Federal Circuit, but simultaneously drops a footnote
stating that it “assume[s]” that the Court of Federal Claims on remand
will “follow [its] holding” that the fiduciary exception is inapplicable
                     Cite as: 564 U. S. ____ (2011)                   21

                       SOTOMAYOR, J., dissenting

                              III
   We have described the Federal Government’s fiduciary
duties toward Indian tribes as consisting of “moral obliga
tions of the highest responsibility and trust,” to be fulfilled
through conduct “judged by the most exacting fiduciary
standards.” Seminole Nation, 316 U. S., at 297; see also
Mitchell II, 463 U. S., at 225–226 (collecting cases). The
sad and well-documented truth, however, is that the Gov
ernment has failed to live up to its fiduciary obligations in
managing Indian trust fund accounts. See, e.g., Cobell,
240 F. 3d, at 1089 (“The General Accounting Office, Inte
rior Department Inspector General, and Office of Man
agement and Budget, among others, have all condemned
the mismanagement of [Indian] trust accounts over the
past twenty years”); Misplaced Trust 8 (“[T]he [Govern
ment’s] indifferent supervision and control of the Indian
trust funds has consistently resulted in a failure to exer
cise its responsibility and [to meet] any reasonable expec
tations of the tribal and individual accountholders, Con
gress, and taxpayers”); id., at 56 (“[H]ad this type of
mismanagement taken place in any other trust arrange
ments such as Social Security, there would be war”).
   As Congress has recognized, “[t]he Indian trust fund is
more than balance sheets and accounting procedures.
These moneys are crucial to the daily operations of native
American tribes and a source of income to tens of thou
sands of native Americans.” Id., at 5. Given the history of
governmental mismanagement of Indian trust funds,
application of the fiduciary exception is, if anything, even
more important in this context than in the private trustee

——————
here. Ante, at 24, and n. 13. By doing so, the majority virtually assures
that the Nation will not be able to use the communications at issue in
this litigation, thereby effectively granting extraordinary relief to the
Government upon no showing whatsoever that the stringent conditions
for mandamus have been met.
22     UNITED STATES v. JICARILLA APACHE NATION

                   SOTOMAYOR, J., dissenting

context. The majority’s refusal to apply the fiduciary
exception in this case deprives the Nation—as well as the
Indian tribes in the more than 90 cases currently pending
in the federal courts involving claims of tribal trust mis
management, App. to Pet. for Cert. 126a–138a—of highly
relevant information going directly to the merits of
whether the Government properly fulfilled its fiduciary
duties. Its holding only further exacerbates the concerns
expressed by many about the lack of adequate oversight
and accountability that has marked the Government’s
handling of Indian trust fund accounts for decades.
   But perhaps even more troubling than the majority’s
refusal to apply the fiduciary exception in this case is its
disregard of our established precedents that affirm the
central role that common-law trust principles play in
defining the Government’s fiduciary obligations to Indian
tribes. By rejecting the Nation’s claim on the ground that
it fails to identify a specific statutory right to the commu
nications at issue, the majority effectively embraces an
approach espoused by prior dissents that rejects the role of
common-law principles altogether in the Indian trust
context. Its decision to do so in a case involving only a
narrow evidentiary issue is wholly unnecessary and, worse
yet, risks further diluting the Government’s fiduciary
obligations in a manner that Congress clearly did not
intend and that would inflict serious harm on the already
frayed relationship between the United States and Indian
tribes. Because there is no warrant in precedent or reason
for reaching that result, I respectfully dissent.